Order filed November 19, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00517-CV
                                   ____________

        EVERBANK, AS SUCESSOR BY MERGER OF EVERHOME
                   MORTGAGE COMPANY, Appellant

                                         V.

                            CARL D. SHAW, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-58741


                                    ORDER
      On August 1, 2013, this court abated the appeal until November 7, 2013, and
referred the parties to mediation. The order states, in pertinent part, “If mediation
fully resolves the issues in the case, the court ORDERS the parties to file motion
to dismiss the appeal or other dispositive motion on or before November 7, 2013.”
On November 1, 2013, the mediator filed a report stating the mediation resulted in
a full resolution of the matters in dispute. To date, the parties have not filed a
motion to dismiss or a request for additional time to file a dispositive motion.
      Accordingly, we ORDER the parties to file a motion to dismiss, other
dispositive motion, or a motion for an extension of time to file their dispositive
motion within 10 days of the date of this order. If the parties do not comply with
this court’s order within the designated time period, the court may dismiss the
appeal.



                                     PER CURIAM




                                        2